Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
Regarding the use of Desjardins to teach wirelessly transmitting the electrical signals through the body to the sensor electrode, see Applicant’s arguments pages 9-11, Examiner upholds this rejection.  Paragraph [0075] of Desjardins teaches that a wireless link can be formed between the needle 70 and the receiving console.  Because the needle is located within the body, it is assumed that, in order to maintain wireless signal communication, the signals must be transmitted through the body.  Additionally, [0075] does not suggest that the electrical signals are converted into another form of energy before being sent.  Therefore, Desjardins teaches sending electrical signals through the body.  Furthermore, newly-introduced reference Kim teaches in [0020] transmitting electrical signals from an intracorporeal sensor to an extracorporeal receiver through the body.
Regarding the newly-amended limitation that the electrical signals are transmitted at a frequency greater than 1 MHz, see Applicant’s arguments pages 11-12, the reference of Kim has been introduced.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 17-19, & 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins (US 2016/0038119) in view of Garson (US 2010/0168578), Kiyose (US 2015/0092514), and Kim (US 2003/0092973).
Regarding claims 11 & 23, Desjardins teaches (Figure 2) an ultrasound system (portable ultrasound imaging system 50, [0067]), comprising:
a sensor (transducer 123, [0076]) disposed on a medical device (needle or other medical device 70, [0067]) configured to be disposed in the body ([0067]), the sensor configured to convert an ultrasonic signal incident thereon into an electrical signal ([0075]), the sensor comprising an electrode (piezoelectric transducer, [0075]) configured to wirelessly (wireless link, [0075]) transmit the electrical signal through the body ([0075]); and
a controller (console 65, [0067]) configured to receive an image from an ultrasound imaging probe ([0077]), the controller comprising a processor (first processor 201 & second processor 202, [0077]) configured to overlay a position of the medical device on the image ([0071]-[0077], Figures 1A & 2).
If the transducer is a piezoelectric transducer, as suggested in [0075], then the position of the medical device would be based on the electrical signal received by the console.
However, Desjardins fails to disclose a sensing electrode configured to be disposed on a surface of a body and receive an electrical signal, and that the controller is configured to receive the electrical signal from the sensing electrode.
Garson teaches a sensing electrode (ECG electrode, [0051]) configured to be disposed on a surface of a body (Figures 2 & 6) and receive an electrical signal (ECG waveforms, [0044]), and that the controller (electrocardiograph (ECG) module, [0044]) is configured to receive the electrical signal from the sensing electrode ([0044] & [0051]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Desjardins to include a sensing electrode configured to be disposed on a surface of a body and modified the controller such that it is configured to receive the electrical signal from the sensing electrode as taught by Garson.  This arrangement defines a clear pathway so that the electrical signals generated within the body can reach the controller to be processed.
However, Desjardins in view of Garson fail to disclose that the sensor comprises a lower electrode and an upper electrode.
Kiyose teaches that the sensor comprises a first electrode (lower electrode 44, [0037]) and a second electrode (upper electrode 43, [0037]) adjacent to the first electrode (Figure 5).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sensor taught by Desjardins to comprise a lower electrode and an upper electrode as taught by Kiyose.  Having two electrodes may allow each of them to be specialized in their function.  For example, one may be dedicated to the reception of signals, while the other may be dedicated to the transmission of signals.
However, Desjardins in view of Garson and Kiyose fail to disclose that the electrical signal has a transmission frequency greater than a predetermined threshold frequency associated with body tissue electrical signal attenuation, wherein the predetermined frequency is greater than 1 MHz.
Kim teaches that the electrical signal has a transmission frequency greater than a predetermined threshold frequency associated with body tissue electrical signal attenuation, wherein the predetermined frequency is greater than 1 MHz ([0020] & [0025]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Desjardins, Garson, and Kiyose such that the electrical signal has a transmission frequency greater than a predetermined threshold frequency associated with body tissue electrical signal attenuation, wherein the predetermined frequency is greater than 1 MHz, as taught by Kim.  Because the electrical signal is transmitted through the body, using the transmission frequency greater than a frequency associated with body tissue electrical signal attenuation will ensure that the signal reaches the sensing electrode without being attenuated.
Regarding claim 17, Desjardins in view of Garson, Kiyose, and Kim teach the ultrasound system of claim 11, and Garson further teaches that the sensing electrode is an electrocardiogram electrode (ECG electrode, [0051]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Desjardins such that the sensing electrode is an electrocardiogram electrode as taught by Garson.  ECG electrodes are well-known in the art for being able to detect, from the surface of a patient’s body, an electrical signal originating from within the patient’s body.
Regarding claims 18-19, Desjardins in view of Garson, Kiyose, and Kim teach the ultrasound system of claim 11, further comprising the ultrasound imaging probe (Desjardins, ultrasound probe 55, [0067]), and Garson further teaches that the ultrasound imaging probe (ultrasound transducer, [0051]) comprises the sensing electrode ([0051]), and that the ultrasound imaging probe comprises a transducer array and the sensing electrode is integrated into the transducer array ([0051]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Desjardins such that the ultrasound imaging probe comprises the sensing electrode as well as a transducer array and that the sensing electrode is integrated into the transducer array as taught by Garson.  This arrangement results in a compact design, allowing for easier operation, as the probe and sensing electrode are the same part.
Regarding claim 20, Desjardins in view of Garson, Kiyose, and Kim teach the ultrasound system of claim 11, and Desjardins further teaches that the electrode is disposed on a surface of the medical device ([0074]).
However, Desjardins in view of Garson, and Kim fail to disclose that the second electrode is disposed on a surface of the first electrode.
Kiyose teaches that the second electrode is disposed on a surface of the first electrode (the [0037]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Desjardins such that the second electrode is disposed on a surface of the first electrode, as taught by Kiyose.  Like the claimed invention, Kiyose teaches that an electrode is disposed on another electrode, separated by a piezoelectric element.  This configuration may provide useful in transmitting signals from one electrode to another.
Regarding claim 21, Desjardins in view of Garson, Kiyose, and Kim teach the ultrasound system of claim 11, and Desjardins further teaches that the electrode is configured to convert mechanical waves to electrical waves ([0075]).
Paragraph [0075] teaches that the instrument transducer 123 can be a piezoelectric transducer.  In this instance, the transducer 123 would be able to receive ultrasound waves, and convert them into electrical signals.
Regarding claim 22, Desjardins in view of Garson, Kiyose, and Kim teach the ultrasound system of claim 11, and Garson further teaches that the sensing electrode is disposed on a surface of the ultrasound imaging probe ([0051] & [0063]) that is configured to be placed on the surface of the body [0063]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Desjardins such that the sensing electrode is disposed on a surface of the ultrasound imaging probe that is configured to be placed on the surface of the body, as taught by Garson.  This configuration allows a single device to receive both ultrasound an electrical signals, increasing the functionality of the device.
Regarding claim 24, Desjardins in view of Garson, Kiyose, and Kim teach the ultrasound system of claim 11, and Desjardins further teaches that the processor is further configured to:
determine a time of receipt of the ultrasonic signal by the sensor ([0067]), receive timing of a new frame trigger signal (trigger signal, [0068]) of the ultrasonic signal ([0068] & [0070]), wherein the ultrasonic signal is generated by a plurality of transducers in an ultrasound array (array of imaging transducer elements, [0055]), determine the relative position of the sensor to one or more of the plurality of transducers in the ultrasound array ([0067]) based on the time of receipt of the ultrasonic signal ([0067]) and the timing of the frame trigger signal ([0068]), and overlay the location of the sensor on the image in a coordinate system (X-Y-Z coordinate system, [0056]) of the image based on the determined relative position of the sensor to the one or more transducers of the ultrasound array ([0071], Figure 2).
Regarding the frame trigger signal, [0068] of Desjardins teaches that a trigger signal can be transmitted from the sensor console to the ultrasound console to create a localization the ultrasound transmission.  Additionally, [0070] states that the sensor console and ultrasound console can have synchronized clocks to calculate time-of-flight with respect to the ultrasound signal.
Claims 12-13, 15-16, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins in view of Garson, Kiyose, and Kim, as applied to claim 11, above, in further view of Hirota (US 2014/0007690).
Regarding claim 12, Desjardins in view of Garson, Kiyose, and Kim teach the ultrasound system of claim 11, and Desjardins further teaches that the processor is further configured to determine a location of the sensor ([0067]), and to overlay the location of the sensor on the image ([0071]-[0077], Figures 1A & 2) in a coordinate system (X-Y-Z coordinate system, [0056]) of the image.
However, Desjardins in view of Garson, Kiyose, and Kim fail to disclose that the processor operates relative to a frame trigger signal.
Hirota teaches that the processor operates relative to a frame trigger signal (frame trigger signal, [0164]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have adapted the controller taught by Desjardins to provide a frame trigger signal as taught by Hirota.  This informs the controller when to begin a new frame, effectively controlling the frame rate of the image output.
Regarding claim 13, Desjardins in view of Garson, Kiyose, and Kim in further view of Hirota, teach the ultrasound system of claim 12, and Desjardins further teaches that the electrical signal is provided to the processor to determine the location of the sensor ([0067] & [0075]).
Modified Desjardins teaches that the electrical signal is provided by the sensing electrode (Garson, [0044] & [0051]), see rejection of claim 11.
Regarding claim 15, Desjardins in view of Garson, Kiyose, Kim, and Hirota teach the ultrasound system of claim 12, and Desjardins further teaches that the controller further comprises a clock (synchronized clocks, [0070]) configured to generate a clock signal (synchronization, [0070]).
Hirota further teaches that the controller (control means 31, [0164]) is configured to provide the frame trigger signal (frame trigger signal, [0164]) to the ultrasound imaging probe to commence an ultrasound scan over a frame of the ultrasound imaging probe ([0164]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Desjardins to provide a frame trigger signal to the ultrasound imaging probe to commence an ultrasound scan over a frame of the ultrasound imaging probe, as taught by Hirota.  Providing frame trigger signals is a vital step in ultrasound imaging, as this informs the probe when to capture ultrasound energy.
Regarding claim 16, Desjardins in view of Garson, Kiyose, Kim, and Hirota teach the ultrasound system of claim 15, and Hirota teaches (Figures 12-13) that the clock is further configured to provide a line trigger signal (line trigger signal, [0164]), and the controller is further configured to provide the line trigger signal to the imaging unit (laser unit 13, [0165]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Desjardins such that the clock is configured to provide a line trigger signal, and the controller is configured to provide the line trigger signal to the imaging unit, as taught by Hirota.  Providing line trigger signals is a vital step in ultrasound imaging, as this informs the probe when to generate ultrasound energy.  The sending and receiving ultrasound energy must be in sync with one another in order to generate the ultrasound image.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Desjardins in view of Garson, Kiyose, and Kim, as applied to claim 11, above, in further view of Mehta (US 2010/0204695).
Regarding claim 14, Desjardins in view of Garson, Kiyose, and Kim teach the ultrasound system of claim 11, and Desjardins further teaches that the electrical signal is transmitted to the processor (receiving console, [0075]).
Modified Desjardins teaches that the sensing electrode transmits the electrical signal (Garson, [0044] & [0051]), see rejection of claim 11.
However, Desjardins in view of Garson, Kiyose, and Kim fail to disclose that the sensing electrode is connectable to a channel separate from channels of the ultrasound imaging probe.
Mehta teaches that the electrode of the ultrasound imaging probe transmits signals via a channel separate from channels of the ultrasound imaging probe ([0134]).
Because, as stated in [0134], each electrode pair has its own separate channel, electrical signals must inherently be transmitted via these separate channels.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the use of multiple channels as taught by Mehta into the system taught by Desjardins.  As stated in [0134] of Mehta, the use of multiple channels can provide multiple benefits to the system, including the ability to selectively activate and monitor electrodes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793